Citation Nr: 1632819	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) education benefits in the amount of $5,806.88.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his father


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision issued by the VA Committee on Waivers and Compromises (Committee) in Philadelphia, Pennsylvania, via the Buffalo, New York, Regional Office (RO).

In August 2014 the Veteran, his spouse, and his father provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, while the Veteran appeared at the August 2014 hearing without representation, he subsequently appointed Paralyzed Veterans of America, Inc. (PVA) to represent him before VA.  Accordingly, in June 2016, the Board offered PVA the opportunity to review the Veteran's file and submit additional argument on his behalf.  Thereafter, in July 2016, PVA provided an Informal Hearing Presentation (IHP) on the Veteran's behalf.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA and VBMS have been considered in conjunction with the Veteran's appeal.  In this regard, while additional evidence consisting of VA treatment records and examination reports produced in connection with the Veteran's claims for service connection and increased ratings was associated with the record after the issuance of the December 2013 statement of the case, such are irrelevant to the issue addressed herein and, as such, there is no prejudice to the Veteran in proceeding with a decision at this time.


FINDINGS OF FACT

1.  On November 1, 2012, the Buffalo RO received a VA Form 22-1999 Enrollment Certification Form notifying VA that the Veteran was enrolled in 9 credit hours of classes from October 8, 2012, to December 23, 2012, and an appropriate award of education benefits was processed.

2.  In January 2013, the Buffalo RO received two VA Form 22-1999B, Notice of Change in Student Status, indicating that, as of October 15, 2012, the Veteran was only enrolled in 4.5 credit hours of classes, and as of October 22, 2012, the Veteran was not enrolled in any classes.

3.  In February 2013, a withdrawal was processed for the Veteran's enrollment, resulting in a tuition and fees debt of $3,226.58 and a housing debt of $2,580.30, for a total debt of $5,806.88.  The Veteran was notified of the debt.

4.  VA's collection of the $5,806.88 debt would not result in the Veteran being unable to provide for his basic necessities and would not nullify the objective for which education benefits were intended.

5.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on VA education benefits and his failure to make restitution would result in an unfair gain to him at the expense of the Government.

6.  The Veteran bears fault in the creation of the debt in the amount of $5,806.88.

7.  It would not be against equity and good conscience for VA to recover the amount of the debt.



CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of VA education benefits in the amount of $5,806.88 have not been met.  38 U.S.C.A. §§ 1503, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, the implementing regulations) is not for application in this matter. 

As to the notice provisions specifically applicable to waiver claims, the statute requires that a payee be notified of his or her right to apply for a waiver, and that he or she be given a description of the procedures for submitting the application. 38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that when a debt results from an individual's participation in a benefits program, the individual be informed of the specific reasons for the debt; the exact amount of the debt; the collection methods to be employed; his or her rights and remedies (specifically, that he may informally dispute the existence or amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the VA decision underlying the debt).  38 C.F.R. § 1.911 (b)-(d). 

A February 2013 letter advised the Veteran of the creation of an overpayment, the amount of the debt, the collection methods, and his rights to dispute the debt and to request a waiver.  Thereafter, the Veteran perfected an appeal with respect to entitlement to a waiver of recovery of the overpayment.  The Committee has obtained from the Veteran two separate Financial Status Reports (FSRs) (VA Form 5655), and notified him of the reasons and bases for their determinations in a May 2013 administrative decision, and a December 2013 statement of the case.

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned VLJ noted the issue on appeal.  Also, information was solicited regarding the creation of the debt, what the money was used for, and the Veteran's assertions of financial hardship to repay the debt.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, while the Veteran did indicate an ongoing appeal for benefits that he has (and now possibly  had) with the Social Security Administration (SSA) regarding entitlement to disability benefits with that agency, there is no indication that any outstanding records related to that appeal are available and not submitted.  In this regard, the Veteran has submitted his application materials.  Moreover, even if the Veteran was subsequently granted SSA benefits, such allowance would only hurt the Veteran's request for waiver of recovery of the overpayment as he would be more financially solvent with an increase in income.  Thus, the Board finds that obtaining such records would not help the Veteran and would only serve to prolong the appeal without any benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

The hearing discussion did not reveal any other evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds, therefore, that VA has informed the Veteran of the evidence needed to substantiate his claim.  Thus, there has been adequate notification and development of the matter of whether he is entitled to waiver of recovery of the debt in question.

II.  Analysis

The Veteran is seeking a waiver of recovery of an overpayment of VA education benefits in the amount of $5,806.88.  

Historically, as relevant to this claim, in October 2012, the Veteran was notified that he had been approved for VA education benefits under the Post-9/11 GI Bill.  He was specifically advised in that notice letter that he "must promptly notify [his] school's veterans certifying official and VA if there [was] any change in [his] enrollment [emphasis added]."  The Veteran was further advised that VA would not pay for classes the Veteran did not attend or withdrew from.  Notably, the Veteran had received similar notification letters in the past related to other awards of education benefits including in May, August, and December 2009.

At the August 2014 Board hearing, the Veteran reported that, sometime in September or October 2012, his service-connected disabilities began to increase in severity, making school attendance impossible.  He reported that he spoke to his university's veterans certifying official and withdrew from his classes in October 2012. 

Nevertheless, the record reflects that in November 2012, the Veteran's university confirmed his attendance and VA disbursed funds accordingly.  It was not until January 2013 that VA was notified that the Veteran had withdrawn from his classes.  By that time, $3,226.58 in tuition and fees and $2,580.30 in housing had been paid by VA, for a total amount of $5,806.88.

In February 2013, the Buffalo RO advised the Veteran of the debt in the amount of $5,806.88 and of his waiver rights.

In statements submitted throughout the appeal, including during the August 2014 Board hearing, the Veteran asserted that someone at his university told him that the university would notify VA of his withdrawal.  He has further argued that, as his withdrawal was based on a worsening in the severity of his service-connected conditions, the debt should be waived.  Additionally, the Veteran has asserted that repayment of the debt would create a financial hardship, and essentially, would be against equity and good conscience.

In an FSR dated in April 2013, the Veteran reported a combined monthly income between him and his spouse of $4,683.24.  This total income was based on the Veteran's gross salary and VA benefits ($3,742), plus his wife's monthly salary from working at Fantastic Sam's ($3,064.50), less federal taxes, state taxes, and child support obligations.  The couple reported monthly expenses of $3,359.70 (including a $1,469.70 mortgage payment, $450 for food, $240 for utilities and heat, and $1,200 for daycare and gas).  They further reported owning $16,000 in assets, to include two vehicles.  Their installment contracts and debts included an outstanding balance on one car, car insurance, a monthly package through Verizon, and private student loans.  They reported having $390 worth of past-due bills.

In May 2013, a decision was issued by the Committee denying the Veteran's request for waiver of recovery of overpayment.  The decision indicated that the Veteran was found to be free of fraud, misrepresentation, or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that:  (1) the Veteran was at fault for the creation of the debt, given his failure to notify VA of his withdrawal as was his duty and as he was informed to do in the October 2012 letter; (2) the Veteran's income enabled him to meet his basic subsistence expenses and that repayment of the debt over a course of three to five years would not cause undue hardship; (3) allowing the Veteran to retain funds to which he was not entitled would unjustly enrich him at the Government's expense; and (4) that repayment of the debt would not defeat the purpose for which the benefit was granted as the Veteran had discontinued his educational pursuits.  Ultimately, the Committee determined that a denial of the waiver would not be against equity and good conscience.

In his May 2013 notice of disagreement, the Veteran reported that he withdrew from school due to his service-connected conditions and expressed confusion at the idea that his VA benefits, which are paid due to his level of disability, could be reclaimed to pay the debt he incurred because of his disabilities.  He further reported that he had been out of work for two months, and was facing home foreclosure and jail time for failure to pay child support.

In support of the assertions in his notice of disagreement, the Veteran submitted another FSR dated in May 2013, one month after the prior submission.  At that time the Veteran reported a combined monthly income between him and his spouse of $2,321.49.  This total income was based on the Veteran's VA benefits ($442.00), plus his wife's monthly salary from working at Fantastic Sam's ($3,064.50), less federal taxes, state taxes, and the Veteran's child support obligations.  The couple reported monthly expenses of $2,159.70 (including a $1,469.70 mortgage payment, $450 for food, and $240 for utilities and heat).  Their assets and installment contracts were unchanged since the April 2013 FSR, but they reported an increase of $91.92 in past-due bills for a new total of $481.92.

In his January 2014 substantive appeal, the Veteran asserted that he had paid thousands of dollars to private clinicians due to VA's failure to treat his service-connected disabilities.  He also noted that he had not worked since March 2013 and that his wife was working two jobs to support the family.  Thereafter, records submitted in May 2014 seem to indicate that the Veteran's child support obligation may have been modified given his inability to pay but an unsigned, handwritten note states that arrears in the amount of $4,051.41 were owed.  

At the August 2014 Board hearing, the Veteran reiterated his reports regarding the timing of his withdrawal from classes, the fact that his university told him they would inform VA, and his reports that his service-connected disabilities prevented him from working.  His wife and father echoed these reports.  Regarding the couple's financial situation, his wife reported working two jobs and making approximately $2,200 a month.  Notably, the 2013 FSRs indicate that the Veteran's wife was making $3,064.50 working only one job and she did not explain why she was making less money working two jobs at the time of the 2014 hearing.  The Veteran reported receiving VA benefits in the amount of approximately $550 per month.  The couple agreed that in a good month they had an income of approximately $2,700.  Regarding their monthly obligations, the couple's mortgage payment was $1,260, their car payment was $420 ($400 of which was paid by the Veteran's father), their groceries were estimated to be $400-$500 per month, and their utilities were estimated to be $700-$800 per month.  Again, the Board notes that in the 2013 FSRs the couple only reported utilities of $240 and it is unclear why their monthly utilities increased so dramatically.  The couple also noted various child care expenses.

The Board first finds that waiver of recovery is not prohibited as the Committee has determined that the overpayment of education benefits was not the result of conduct on the Veteran's part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

As the Veteran's conduct in this matter has not consisted of "fraud," "misrepresentation of a material fact," or "bad faith," his request for waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker.  Among these are (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his/her detriment due to his/her reliance upon the receipt of VA benefits.  Additionally, the decision-maker must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA.

Initially, the Board notes that the Veteran has never challenged the validity of the debt and that matter is not before the Board.  However, the Board notes that the law is clear that, when a veteran withdraws from all courses, VA will discontinue educational assistance the first date of the term in which the withdrawal occurs.  See 38 C.F.R. §§ 21.9635, 21.9695.  Accordingly, as VA had already paid benefits for the term for which the Veteran had withdrawn, a debt of education benefits under the Post-9/11 GI Bill in the amount of $5,806.88 was created.  The Veteran now seeks a waiver of recovery of such debt.

Turning to the first consideration under the principles of equity and good conscience, the Board finds that the Veteran is at fault in the creation of the debt.  In this regard, while the Veteran notified his university of his withdrawal from classes, he was also obligated to inform VA as he was told in an October 2012 letter.  It is true that his university was also responsible to advise VA when the Veteran withdrew from classes and it did so in January 2013.  To the extent the Veteran has argued that he was unaware of his responsibility to personally notify VA, the Board notes that he had actual notice of his responsibility in the October 2012 letter.  Moreover, the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, not only did the Veteran have actual notice of his responsibility, he is also necessarily charged with knowledge of those laws.  Therefore, the Board concludes that he is at fault for the creation of the debt.

The next factor to consider is whether collection of the Veteran's debt would deprive him of basic necessities.  The April 2013 FSR reflected a monthly income of $4,683.24, total monthly expenses of $3,359.70, assets including two vehicles, and $390 in past-due bills.  Thereafter, in the May 2013 FSR the Veteran reported a monthly income of $2,321.49, monthly expenses of $2,159.70, and past-due bills in the amount of $481.92.  Most recently, at the August 2014 Board hearing the Veteran reported a monthly income of approximately $2,700 dollars and expenses in the amount of approximately $2,460 ($1,260 for the mortgage, $750 for utilities, and $450 for groceries).  Thus, throughout the appeal, the Veteran has indicated that his family barely makes enough money to cover their expenses.  

However, the record indicates that in March and May 2015 the Veteran was granted service connection for several disabilities and received increased ratings for his already service-connected conditions.  As a result of the 2015 rating decisions, the Veteran was granted a 100 percent rating for his service connected conditions, effective November 2014.  As such, even absent any additional VA benefits being provided for his wife and dependent child, the Veteran is now in receipt of $2,906.83 a month in disability benefits from VA.  See 38 U.S.C.A. § 1114; see also Veterans Benefits Administration (VBA) Compensation Rate Tables.  Additionally, in the May 2013 decision on appeal, the Committee indicated that the debt could be repaid over a period of three to five years.  If a repayment plan were implemented for the $5,806.88 debt, the Veteran would pay approximately $96.78 every month for five years or, at most, $161.30 a month for three years.  Notably, the Veteran's 2013 FSRs reflected monthly excess income that would allow for the repayment of the debt in either of these amounts.  In light of the foregoing, the Board finds that recovery of the Veteran's overpayment would not result in undue financial hardship, and that collection would not deprive him and his family of basic necessities.

The Board next considers whether waiving the debt would nullify the objective for which benefits were intended.  Education benefits, as clearly indicated in the law and VA regulations, are intended to provide the Veteran with funds to go to school.  In this case, however, the Veteran did not attend school for the credit hours for which he received VA education benefits.  Therefore, the Board finds that VA's collection of the $5,806.88 debt would not nullify the objectives of paying education benefits.

The Board next considers whether the Veteran's failure to make restitution would result in unfair gain to himself.  Here, the Veteran created the debt to VA by failing to notify VA that he had withdrawn from his classes.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled to receive unless he completed the credit hours he was enrolled in.

The Board must also consider whether the Veteran detrimentally changed his position due to reliance upon the receipt of VA education benefits.  The record does not show that the Veteran incurred any significant legal obligation as a result of being in receipt of education benefits.  There is also no indication that his position changed to his detriment or that, in reliance on the overpayment, he relinquished a valuable right.  38 C.F.R. § 1.965(a)(6).

Finally, while the above-mentioned factors weigh against waiver of the debt in the amount of $5,806.88, the Board must still weigh the fault of the debtor against the fault attributable to VA in arriving at its ultimate decision.  The record shows that VA was not notified of the Veteran's withdrawal from classes until after the education benefits had been paid.  Thus, the Board ultimately finds that VA had no fault in the creation of the debt whereas the Veteran was at fault.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $5,806.88 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.

ORDER

Waiver of recovery of an overpayment of VA education benefits in the amount of $5,806.88 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


